                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )
                       v.                     )                      No. 3:18-CR-136-PLR-DCP
                                              )
BRADLEY PAYTON HEFNER,                        )
                                              )
                              Defendant.      )

                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the United States Magistrate Judge

pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition

by the District Court as may be appropriate. This case came before the Court on February 25,

2019, for an arraignment on the Superseding Indictment [Doc. 41], filed on February 20, 2019.

Assistant United States Attorneys LaToyia T. Carpenter and Brent N. Jones appeared on behalf of

the Government. Attorney Mark E. Brown represented the Defendant, who was also present.

       Following the arraignment, Mr. Brown made an oral motion to continue the April 2, 2019

trial date and other deadlines in this case. He said he needed additional time to prepare for trial,

in light of the addition of a new charge in the Superseding Indictment. Defense counsel sought a

new motion deadline but stated that he was not waiving or seeking to refile his pending Motion to

Dismiss the Indictment for Failure to State an Offense [Doc. 30],1 which the Court presently has




1
  The Court notes that Count One of the Superseding Indictment is the same charge as the single
count alleged in the original Indictment [Doc. 3]. Accordingly, the Defendant’s pending Motion
to Dismiss relates only to Count One of the Superseding Indictment. If the Defendant wants to
challenge Count Two of the Superseding Indictment, even for the same reasons that he challenged
Count One, he must do so in a new motion.
under advisement. The Government expressed no objection to a trial continuance, and the parties

agreed on a new trial date of July 16, 2019.

       The Court finds the ends of justice served by continuing the trial outweigh the interest of

the Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court also finds

that continuing the trial for three and one-half months is necessary in order to permit counsel the

“reasonable time necessary for effective preparation.”       18 U.S.C. § 3161(h)(7)(B)(iv).       A

Superseding Indictment was filed on February 20, 2019, adding a new charge of receipt of a

firearm by a person under indictment for a felony in violation of 18 U.S.C. § 922(n). Mr. Brown

needs time to review any discovery relating to the new charge; to research, prepare, and litigate

pretrial motions relating to the new charge; to interview witnesses; to confer with the Defendant;

and to prepare the case for trial. The Court finds that requiring the parties to proceed to trial on

April 2 would deprive counsel of the reasonable time necessary to prepare effectively for trial,

even taking into account his acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               Accordingly, the Defendant’s oral motion to continue the trial and extend pretrial

deadlines is GRANTED, and the trial of this matter is reset to July 16, 2019. The Court finds that

all the time between the arraignment on February 25, 2019, and the new trial date of July 16,

2019, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18

U.S.C. § 3161(h)(7)(A)-(B). With regard to other scheduling in this case, the Court set a new

motion deadline of March 15, 2019, for any pretrial motions relating to Count Two of the

Superseding Indictment. Responses to motions are due on or before March 29, 2019. The parties

are to appear before the undersigned for a motion hearing on April 2, 2019, at 9:30 a.m. The

Court set a final pretrial conference for June 18, 2019, at 11:00 a.m. The new deadline for

concluding plea negotiations and providing reciprocal discovery is June 25, 2019. The Court

                                                 2
instructs the parties that all motions in limine must be filed on or before July 1, 2019. Special

requests for jury instructions shall be submitted to the District Judge no later than July 5, 2019,

and shall be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

            (1) The Defendant’s oral motion to continue the trial and other deadlines
                is GRANTED;

            (2) The trial of this case is reset to commence on July 16, 2019, at 9:00
                a.m., before the Honorable Pamela L. Reeves, United States District
                Judge;

            (3) All time between the arraignment on February 25, 2019, and the new
                trial date of July 16, 2019, is fully excludable time under the Speedy
                Trial Act for the reasons set forth herein;

            (4) The deadline for filing pretrial motions relating to Count Two of the
                Superseding Indictment is March 15, 2019. Responses to motions
                are due on or before March 29, 2019;

            (5) The parties shall appear before the undersigned for a motion hearing
                on April 2, 2019, at 9:30 a.m.;

            (6) The final pretrial conference is set before the undersigned on June 18,
                2019, at 11:00 a.m.;

            (7) The new deadline for concluding plea negotiations and providing
                reciprocal discovery is June 25, 2019;

            (8) All motions in limine must be filed no later than July 1, 2019; and

            (9) Special requests for jury instructions shall be submitted to the District
                Judge no later than July 5, 2019, and shall be supported by citations
                to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.
                                                              ENTER:


                                                                ___________________________
                                                              Debra C. Poplin
                                                              United States Magistrate Judge


                                                 3
